                 Case 2:20-cr-00137-JCC Document 134 Filed 10/30/20 Page 1 of 3




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR20-0137-JCC
10                                Plaintiff,                    ORDER
11             v.

12   GONZALO VILLASENOR, et al.,

13                                Defendants.
14

15             This matter comes before the Court on Defendant Javier Carrillo’s unopposed motion to
16   continue trial (Dkt. No. 126) and Defendants Gonzalo Villasenor, Jocelyn Levya-Castellanos,
17   and Bryan Pollestad and the Government’s joint motion to continue trial (Dkt. Nos. 130, 132). 1
18   Defendants and the Government request that the Court schedule trial for July 13, 2021. (See Dkt.
19   No. 132 at 1–2.) 2 The current trial date is November 9, 2020. (See Dkt. No. 71). Having
20   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
21   for the reasons explained herein.
22             This case is related to two others, United States v. Rodriguez-Moreno, CR20-0136-JCC,
23   and United States v. Lerma-Jaras, CR20-0146-JCC, which collectively involve more than 20
24   1
       The remaining defendants did not join or oppose the motion. Even so, the findings in this order
25   based on the complexity of the case and the impact of the COVID-19 pandemic apply equally to
     those defendants.
26   2
         Mr. Carrillo’s motion does not request a specific date. (See Dkt. No. 126 at 2.)

     ORDER
     CR20-0137-JCC
     PAGE - 1
               Case 2:20-cr-00137-JCC Document 134 Filed 10/30/20 Page 2 of 3




 1   defendants and, the Government alleges, multiple conspiracies to distribute controlled

 2   substances. (See Unopposed Motion to Continue Trial at 2, United States v. Rodriguez-Moreno,

 3   CR20-0136-JCC, Dkt. No. 107 (W.D. Wash. Oct. 16, 2020).) The Government’s investigation

 4   involved hundreds of hours of surveillance, wiretaps of multiple cell phones, more than a dozen

 5   controlled buys, at least ten multi-kilo seizures of controlled substances, and searches of several

 6   vehicles, residences, and businesses. (Id.) The Government has already produced over 10,000

 7   pages of discovery, much of which is in Spanish, which requires defense counsel to work with

 8   interpreters. (Id. at 3.) In addition, defense counsel’s access to the Federal Detention Center to
 9   confer with their clients is limited. (Id.)
10            In addition, over the past seven months, the COVID-19 pandemic has significantly
11   impacted the Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20,
12   15-20 each of which the Court incorporates by reference.) Specifically, the pandemic has
13   rendered the Court unable to obtain an adequate spectrum of jurors to represent a fair cross
14   section of the community and public health guidance has impacted the ability of jurors,
15   witnesses, counsel, and Court staff to be present in the courtroom. (See generally id.) These
16   impacts are likely to be particularly acute in this case, which involves twelve defendants, all of
17   whom will be represented by separate counsel, and many of whom will require interpreters at
18   trial.

19            Having thoroughly considered the briefing and the relevant record, the Court FINDS that

20   the ends of justice served by granting a continuance outweigh the best interests of Defendants

21   and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

22            1. Because of the number of defendants involved, the Government’s allegation of

23               multiple conspiracies, and the volume of evidence, this case is so complex that it is

24               unreasonable to expect adequate preparation for pretrial motions and trial within the

25               current deadlines. See 18 U.S.C. § 3161(h)(7)(B)(ii).

26            2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate


     ORDER
     CR20-0137-JCC
     PAGE - 2
              Case 2:20-cr-00137-JCC Document 134 Filed 10/30/20 Page 3 of 3




 1              spectrum of jurors to represent a fair cross section of the community, which would

 2              likely make proceeding on the current case schedule impossible or would result in a

 3              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

 4          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 5              Court staff to be present in the courtroom. Holding a trial in compliance with public

 6              health guidance presents unique difficulties in this case due to the number of

 7              defendants, attorneys, and interpreters that would need to be in the courtroom.

 8              Therefore, proceeding with the current trial date would likely be impossible. See 18
 9              U.S.C. § 3161(h)(7)(B)(i).
10   Accordingly, the Court ORDERS:
11          1. The November 9, 2020 jury trial is CONTINUED until July 12, 2021. 3
12          2. The pretrial motions deadlines are CONTINUED until May 24, 2021.

13          3. The period from the date of this order until July 12, 2021 is an excludable time period

14              under 18 U.S.C. § 3161(h)(7)(A).

15

16          DATED this 30th day of October 2020.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25
     3
      The parties requested a July 13, 20101 trial date, (see Dkt. No. 132 at 2), but the Court
26   ordinarily begins trials on Mondays.

     ORDER
     CR20-0137-JCC
     PAGE - 3
